

















NEMUS BIOSCIENCE, INC.


2014 OMNIBUS INCENTIVE PLAN


 
 
 
 
 
 

 



--------------------------------------------------------------------------------






NEMUS BIOSCIENCE, INC.
2014 OMNIBUS INCENTIVE PLAN




ARTICLE I


PURPOSE AND ADOPTION OF THE PLAN


1.01.            Purpose.  The purpose of the Nemus Bioscience, Inc. 2014
Omnibus Incentive Plan (as amended from time to time, the "Plan") is to assist
in attracting and retaining highly competent employees, directors and
consultants to act as an incentive in motivating selected employees, directors
and consultants of the Company and its Subsidiaries to achieve long-term
corporate objectives and to enable stock-based and cash-based incentive awards
to qualify as performance-based compensation for purposes of the tax deduction
limitations under Section 162(m) of the Code.


1.02.            Adoption and Term.  The Plan has been approved and adopted by
the Board to be effective as of October 31, 2014 (the "Effective Date"). The
Plan shall be subject to the approval of the stockholders of the Company within
one (1) year from the date it was adopted.  The Plan shall remain in effect
until the tenth (10th) anniversary of the Effective Date, or until terminated by
action of the Board, whichever occurs sooner.


ARTICLE II


DEFINITIONS


For the purpose of this Plan, capitalized terms shall have the following
meanings:


2.01            Affiliate means an entity in which, directly or indirectly
through one or more intermediaries, the Company has at least a fifty percent
(50%) ownership interest or, where permissible under Section 409A of the Code,
at least a twenty percent (20%) ownership interest; provided, however, for
purposes of any grant of an Incentive Stock Option, "Affiliate" means a
corporation which, for purposes of Section 424 of the Code, is a parent or
subsidiary of the Company, directly or indirectly.


2.02.            Award means any one or a combination of Non-Qualified Stock
Options or Incentive Stock Options described in Article VI, Stock Appreciation
Rights described in Article VI, Restricted Shares and Restricted Stock Units
described in Article VII, Performance Awards described in Article VIII, other
stock-based Awards described in Article IX, short-term cash incentive Awards
described in Article X or any other Award made under the terms of the Plan.


2.03.            Award Agreement means a written agreement between the Company
and a Participant or a written acknowledgment from the Company to a Participant
specifically setting forth the terms and conditions of an Award granted under
the Plan.


2

--------------------------------------------------------------------------------

2.04.            Award Period means, with respect to an Award, the period of
time, if any, set forth in the Award Agreement during which specified target
performance goals must be achieved or other conditions set forth in the Award
Agreement must be satisfied.


2.05.            Beneficiary means an individual, trust or estate who or which,
by a written designation of the Participant filed with the Company, or if no
such written designation is filed, by operation of law, succeeds to the rights
and obligations of the Participant under the Plan and the Award Agreement upon
the Participant's death.


2.06.            Board means the Board of Directors of the Company.


2.07.            Change in Control means, and shall be deemed to have occurred
upon the occurrence of, any one of the following events:


(a)            The acquisition in one or more transactions, other than from the
Company, by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act), other than the Company, an Affiliate
or any employee benefit plan (or related trust) sponsored or maintained by the
Company or an Affiliate, of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of a number of Company Voting
Securities in excess of 50% of the Company Voting Securities unless such
acquisition has been approved by the Board;


(b)            Any election has occurred of persons to the Board that causes
two-thirds of the Board to consist of persons other than (i) persons who were
members of the Board on the Effective Date of the Plan and (ii) persons who were
nominated for elections as members of the Board at a time when two-thirds of the
Board consisted of persons who were members of the Board on the effective date
of the Plan, provided, however, that any person nominated for election by a
Board at least two-thirds of whom constituted persons described in clauses (i)
and/or (ii) or by persons who were themselves nominated by such Board shall, for
this purpose, be deemed to have been nominated by a Board composed of persons
described in clause (i);


(c)            The consummation (i.e. closing) of a reorganization, merger or
consolidation involving the Company, unless, following such reorganization,
merger or consolidation, all or substantially all of the individuals and
entities who were the respective beneficial owners of the Outstanding Common
Stock and Company Voting Securities immediately prior to such reorganization,
merger or consolidation, following such reorganization, merger or consolidation
beneficially own, directly or indirectly, more than 75% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors or trustees, as the case may be, of the entity resulting from such
reorganization, merger or consolidation in substantially the same proportion as
their ownership of the Outstanding Common Stock and Company Voting Securities
immediately prior to such reorganization, merger or consolidation, as the case
may be;


(d)            The consummation (i.e. closing) of a sale or other disposition of
all or substantially all the assets of the Company, unless, following such sale
or disposition, all or substantially all of the individuals and entities who
were the respective beneficial owners of the Outstanding Common Stock and
Company Voting Securities immediately prior to such sale or disposition,
following such sale or disposition beneficially own, directly or indirectly,
more than 75% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors or trustees, as the case may be, of
the entity purchasing such assets in substantially the same proportion as their
ownership of the Outstanding Common Stock and Company Voting Securities
immediately prior to such sale or disposition, as the case may be; or

3

--------------------------------------------------------------------------------

(e)            a complete liquidation or dissolution of the Company.


2.08.            Code means the Internal Revenue Code of 1986, as amended.
References to a section of the Code shall include that section and any
comparable section or sections of any future legislation that amends,
supplements or supersedes said section.


2.9.            Committee has the meaning specified in Section 3.


2.10.            Common Stock means the common stock of the Company, par value
$0.001 per share.


2.11.            Company means Nemus, a California corporation, and its
successors.


2.12.            Company Voting Securities means the combined voting power of
all outstanding voting securities of the Company entitled to vote generally in
the election of directors to the Board.


2.13.            Date of Grant means the date designated by the Committee as the
date as of which it grants an Award, which shall not be earlier than the date on
which the Committee approves the granting of such Award.


2.14.            Dividend Equivalent Account means a bookkeeping account in
accordance with under Section 11.17 and related to an Award that is credited
with the amount of any cash dividends or stock distributions that would be
payable with respect to the shares of Common Stock subject to such Awards had
such shares been outstanding shares of Common Stock.


2.15.            Exchange Act means the Securities Exchange Act of 1934, as
amended.


2.16.            Exercise Price means, with respect to a Stock Appreciation
Right, the amount established by the Committee in the Award Agreement which is
to be subtracted from the Fair Market Value on the date of exercise in order to
determine the amount of the payment to be made to the Participant, as further
described in Section 6.02(b).


2.17.            Fair Market Value means, as of any applicable date:  (i) if the
Common Stock is listed on a national securities exchange or is authorized for
quotation on the Nasdaq National Market System ("NMS"), the closing sales price
of the Common Stock on the exchange or NMS, as the case may be, on that date,
or, if no sale of the Common Stock occurred on that date, on the next preceding
date on which there was a reported sale; or (ii) if none of the above apply, the
closing bid price as reported by the Nasdaq Capital Market on that date, or if
no price was reported for that date, on the next preceding date for which a
price was reported; or (iii) if none of the above apply, the last reported bid
price published in the "pink sheets" or displayed on the Financial Industry
Regulatory Authority ("FINRA"), Electronic Bulletin Board, or OTC Markets, Inc.
as the case may be; or (iv) if none of the above apply, the fair market value of
the Common Stock as determined under procedures established by the Committee.


4

--------------------------------------------------------------------------------

2.18.            Incentive Stock Option means a stock option within the meaning
of Section 422 of the Code.


2.19.            Merger means any merger, reorganization, consolidation,
exchange, transfer of assets or other transaction having similar effect
involving the Company.


2.20.            Non-Qualified Stock Option means a stock option which is not an
Incentive Stock Option.


2.21.            Non-Vested Share means shares of the Company Common Stock
issued to a Participant in respect of the non-vested portion of an Option in the
event of the early exercise of such Participant's Options pursuant to such
Participant's Award Agreement, as permitted in Section 6.06 below.


2.22.            Options means all Non-Qualified Stock Options and Incentive
Stock Options granted at any time under the Plan.


2.23.            Outstanding Common Stock means, at any time, the issued and
outstanding shares of Common Stock.


2.24.            Participant means a person designated to receive an Award under
the Plan in accordance with Section 5.01.


2.25.            Performance Awards means Awards granted in accordance with
Article VIII.


2.26.            Performance Goals means revenues, units sold or growth in units
sold, return on stockholders' equity, customer satisfaction or retention, return
on investment or working capital, operating income, economic value added (the
amount, if any, by which net operating income after tax exceeds a reference cost
of capital), EBITDA (as net income (loss) before net interest expense, provision
(benefit) for income taxes, and depreciation and amortization), expense targets,
net income, earnings per share, share price, reductions in inventory, inventory
turns, on-time delivery performance, operating efficiency, productivity ratios,
market share or change in market share, any one of which may be measured with
respect to the Company or any one or more of its Subsidiaries and divisions and
either in absolute terms or as compared to another company or companies, and
quantifiable, objective measures of individual performance relevant to the
particular individual's job responsibilities.


2.27.            Plan has the meaning given to such term in Section 1.01.


5

--------------------------------------------------------------------------------

2.28.            Purchase Price, with respect to Options, shall have the meaning
set forth in Section 6.01(b).


2.39.            Restricted Shares means Common Stock subject to restrictions
imposed in connection with Awards granted under Article VII.


2.30.            Restricted Stock Unit means a unit representing the right to
receive Common Stock or the value thereof in the future subject to restrictions
imposed in connection with Awards granted under Article VII.


2.31.            Rule 16b-3 means Rule 16b-3 promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act, as the same may be
amended from time to time, and any successor rule.


2.32.            Stock Appreciation Rights means awards granted in accordance
with Article VI.


2.33.            Termination of Service means the voluntary or involuntary
termination of a Participant's service as an employee, director or consultant
with the Company or an Affiliate for any reason, including death, disability,
retirement or as the result of the divestiture of the Participant's employer or
any similar transaction in which the Participant's employer ceases to be the
Company or one of its Subsidiaries.  Whether entering military or other
government service shall constitute Termination of Service, or whether and when
a Termination of Service shall occur as a result of disability, shall be
determined in each case by the Committee in its sole discretion.


ARTICLE III


ADMINISTRATION


3.01.            Administrator.


(a)            Duties and Authority.  The Plan shall be administered by the
Board, or at the discretion of the Board, by a committee of the Board consisting
of not less than two (2) directors (the "Committee"); provided, however, that if
any member of the Committee is not a "Non-Employee Director" within the meaning
of Rule 16b-3, then any Awards granted to individuals subject to the reporting
requirements of Section 16 of the Exchange Act shall be approved by the Board. 
The Committee shall have exclusive and final authority in each determination,
interpretation or other action affecting the Plan and its Participants.


6

--------------------------------------------------------------------------------

The Committee shall have the sole discretionary authority to interpret the Plan,
to establish and modify administrative rules for the Plan, to impose such
conditions and restrictions on Awards as it determines appropriate, and to make
all factual determinations with respect to and take such steps in connection
with the Plan and Awards granted hereunder as it may deem necessary or
advisable.  The Committee shall not, however, have or exercise any discretion
that would disqualify amounts payable under Article X as performance-based
compensation for purposes of Section 162(m) of the Code.  The Committee may
delegate such of its powers and authority under the Plan as it deems appropriate
to a subcommittee of the Committee or designated officers or employees of the
Company.  In the event of such delegation of authority or exercise of authority
by the Board, references in the Plan to the Committee shall be deemed to refer,
as appropriate, to the delegate of the Committee or the Board.  Actions taken by
the Committee or any subcommittee thereof, and any delegation by the Committee
to designated officers or employees, under this Section 3.01 shall comply with
Section 16(b) of the Exchange Act, the performance-based provisions of Section
162(m) of the Code, and the regulations promulgated under each of such statutory
provisions, or the respective successors to such statutory provisions or
regulations, as in effect from time to time, to the extent applicable.


(b)            Indemnification.  Each person who is or shall have been a member
of the Board or the Committee, or an officer or employee of the Company to whom
authority was delegated in accordance with the Plan shall be indemnified and
held harmless by the Company against and from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by such individual in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan and against and from any
and all amounts paid by him or her in settlement thereof, with the Company's
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit, or proceeding against him or her, provided he or she shall give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his or her own behalf;
provided, however, that the foregoing indemnification shall not apply to any
loss, cost, liability, or expense that is a result of his or her own willful
misconduct.  The foregoing right of indemnification shall not be exclusive of
any other rights of indemnification to which such persons may be entitled under
the Company's Articles of Incorporation or Bylaws, conferred in a separate
agreement with the Company, as a matter of law, or otherwise, or any power that
the Company may have to indemnify them or hold them harmless.


ARTICLE IV


SHARES


4.01.            Number of Shares Issuable.  The total number of shares
initially authorized to be issued under the Plan shall be _________________
(___,000,000) shares of Common Stock.  The foregoing share limit shall be
subject to adjustment in accordance with Section 11.07.  The shares to be
offered under the Plan shall be authorized and unissued Common Stock, or issued
Common Stock that shall have been reacquired by the Company.  To the extent
applicable, the total number of shares of authorized to be issued under the Plan
shall be subject to Section 260.140.45 of Title 10 of the California Code of
Regulations.


4.02.            Shares Subject to Terminated Awards.  Common Stock covered by
any unexercised portions of terminated or forfeited Options (including canceled
Options) granted under Article VI, Restricted Stock or Restricted Stock Units
forfeited as provided in Article VII, other stock-based Awards terminated or
forfeited as provided under the Plan, and Common Stock subject to any Awards
that are otherwise surrendered by the Participant may again be subject to new
Awards under the Plan.  Shares of Common Stock surrendered to or withheld by the
Company in payment or satisfaction of the Purchase Price of an Option or tax
withholding obligation with respect to an Award shall be available for the grant
of new Awards under the Plan.  In the event of the exercise of Stock
Appreciation Rights, whether or not granted in tandem with Options, only the
number of shares of Common Stock actually issued in payment of such Stock
Appreciation Rights shall be charged against the number of shares of Common
Stock available for the grant of Awards hereunder.


7

--------------------------------------------------------------------------------

ARTICLE V


PARTICIPATION


5.01.            Eligible Participants.  Participants in the Plan shall be such
employees, directors and consultants of the Company and its Subsidiaries as the
Committee, in its sole discretion, may designate from time to time.  The
Committee's designation of a Participant in any year shall not require the
Committee to designate such person to receive Awards or grants in any other
year.  The designation of a Participant to receive Awards or grants under one
portion of the Plan does not require the Committee to include such Participant
under other portions of the Plan.  The Committee shall consider such factors as
it deems pertinent in selecting Participants and in determining the type and
amount of their respective Awards.  Subject to adjustment in accordance with
Section 11.07, in any calendar year, no Participant shall be granted Awards in
respect of more than 1.0 million shares of Common Stock (whether through grants
of Options or Stock Appreciation Rights or other Awards of Common Stock or
rights with respect thereto) or cash-based Awards for more than $1 million.


ARTICLE VI


STOCK OPTIONS AND STOCK APPRECIATION RIGHTS


6.01.            Option Awards.


                          (a)            Grant of Options.  The Committee may
grant, to such Participants as the Committee may select, Options entitling the
Participant to purchase shares of Common Stock from the Company in such number,
at such price, and on such terms and subject to such conditions, not
inconsistent with the terms of this Plan, as may be established by the
Committee.  The terms of any Option granted under this Plan shall be set forth
in an Award Agreement.


(b)            Purchase Price of Options.  The Purchase Price of each share of
Common Stock which may be purchased upon exercise of any Option granted under
the Plan shall be determined by the Committee; provided, however, that in no
event shall the Purchase Price be less than the Fair Market Value on the Date of
Grant.


(c)            Designation of Options.  The Committee shall designate, at the
time of the grant of each Option, the Option as an Incentive Stock Option or a
Non-Qualified Stock Option; provided, however, that an Option may be designated
as an Incentive Stock Option only if the applicable Participant is an employee
of the Company on the Date of Grant.


8

--------------------------------------------------------------------------------

(d)            Option Term.  The term of each Option shall be fixed by the
Committee, but, subject to the special restrictions applicable to Incentive
Stock Options specified in Section 6.01(e), no Option shall be exercisable more
than ten (10) years after the Date of Grant.


(e)            Special Incentive Stock Option Rules.  No Participant may be
granted Incentive Stock Options under the Plan (or any other plans of the
Company) that would result in Incentive Stock Options to purchase shares of
Common Stock with an aggregate Fair Market Value (measured on the Date of Grant)
of more than $100,000 first becoming exercisable by the Participant in any one
calendar year.  Notwithstanding any other provision of the Plan to the contrary,
the Exercise Price of each Incentive Stock Option shall be equal to or greater
than the Fair Market Value of the Common Stock subject to the Incentive Stock
Option as of the Date of Grant of the Incentive Stock Option; provided, however,
that no Incentive Stock Option shall be granted to any person who, at the time
the Option is granted, owns stock (including stock owned by application of the
constructive ownership rules in Section 424(d) of the Code) possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company, unless at the time the Incentive Stock Option is granted the price
of the Option is at least one hundred ten percent (110%) of the Fair Market
Value of the Common Stock subject to the Incentive Stock Option and the
Incentive Stock Option by its terms is not exercisable for more than five years
from the Date of Grant.


(f)            Rights As a Stockholder.  A Participant or a transferee of an
Option pursuant to Section 11.04 shall have no rights as a stockholder with
respect to Common Stock covered by an Option until the Participant or transferee
shall have become the holder of record of any such shares, and no adjustment
shall be made for dividends in cash or other property or distributions or other
rights with respect to any such Common Stock for which the record date is prior
to the date on which the Participant or a transferee of the Option shall have
become the holder of record of any such shares covered by the Option; provided,
however, that Participants are entitled to share adjustments to reflect capital
changes under Section 11.07.


(g)            Exercise Due to Death or Disability.  If an optionee's employment
with the Company terminates by reason of death or disability, the Option may
thereafter be immediately exercised, to the extent then exercisable (or on such
accelerated basis as the Committee shall determine at or after the grant), by
the legal representative of the optionee, by the legal representative of the
estate of the optionee, or by the legatee of the optionee under the will of the
optionee, within such period of time as is specified in the Award Agreement (of
at least six (6) months) from the date of such death or disability.


(h)            Period of Exercise After Termination of Employment.  Except as
otherwise provided in this paragraph or otherwise determined by the Committee,
if an optionee's employment with the Company terminates for any reason other
than death or disability (except for termination for cause as defined by
applicable law), the optionee must exercise his or her Options, to the extent
then exercisable (or on such accelerated basis as the Committee shall determine
at or after grant), within such period of time as is specified in the Award
Agreement (of at least thirty (30) days) from the date of such termination.  If
the optionee does not exercise his or her Options within such specified period,
the Options automatically terminate, and such Options become null and void.


9

--------------------------------------------------------------------------------

(i)            Acceleration or Extension of Exercise Time.  The Committee, in
its sole discretion, shall have the right (but shall not be obligated),
exercisable on or at any time after the Date of Grant, to permit the exercise of
an Option or Stock Appreciation Right (i) prior to the time such Option or Stock
Appreciation Right would become exercisable under the terms of the Award
Agreement, (ii) after the termination of the Option or Stock Appreciation Right
under the terms of the Award Agreement, or (iii) after the expiration of the
Option or Stock Appreciation Right.


6.02.            Stock Appreciation Rights.


(a)            Stock Appreciation Right Awards.  The Committee is authorized to
grant to any Participant one or more Stock Appreciation Rights.  Such Stock
Appreciation Rights may be granted either independent of or in tandem with
Options granted to the same Participant. Stock Appreciation Rights granted in
tandem with Options may be granted simultaneously with, or, in the case of
Non-Qualified Stock Options, subsequent to, the grant to such Participant of the
related Option; provided however, that: (i) any Option covering any share of
Common Stock shall expire and not be exercisable upon the exercise of any Stock
Appreciation Right with respect to the same share, (ii) any Stock Appreciation
Right covering any share of Common Stock shall expire and not be exercisable
upon the exercise of any related Option with respect to the same share, and
(iii) an Option and Stock Appreciation Right covering the same share of Common
Stock may not be exercised simultaneously.  Upon exercise of a Stock
Appreciation Right with respect to a share of Common Stock, the Participant
shall be entitled to receive an amount equal to the excess, if any, of (A) the
Fair Market Value of a share of Common Stock on the date of exercise over (B)
the Exercise Price of such Stock Appreciation Right established in the Award
Agreement, which amount shall be payable as provided in Section 6.02(c).


(b)            Exercise Price. The Exercise Price established under any Stock
Appreciation Right granted under this Plan shall be determined by the Committee,
but in the case of Stock Appreciation Rights granted in tandem with Options
shall not be less than the Purchase Price of the related Option; provided,
however, that in no event shall the Exercise Price be less than the Fair Market
Value on the Date of Grant.  Upon exercise of Stock Appreciation Rights granted
in tandem with options, the number of shares subject to exercise under any
related Option shall automatically be reduced by the number of shares of Common
Stock represented by the Option or portion thereof which are surrendered as a
result of the exercise of such Stock Appreciation Rights.


                          (c)            Payment of Incremental Value.  Any
payment which may become due from the Company by reason of a Participant's
exercise of a Stock Appreciation Right may be paid to the Participant as
determined by the Committee (i) all in cash, (ii) all in Common Stock, or (iii)
in any combination of cash and Common Stock.  In the event that all or a portion
of the payment is made in Common Stock, the number of shares of Common Stock
delivered in satisfaction of such payment shall be determined by dividing the
amount of such payment or portion thereof by the Fair Market Value on the
Exercise Date.  No fractional share of Common Stock shall be issued to make any
payment in respect of Stock Appreciation Rights; if any fractional share would
be issuable, the combination of cash and Common Stock payable to the Participant
shall be adjusted as directed by the Committee to avoid the issuance of any
fractional share.


10

--------------------------------------------------------------------------------

6.03.            Terms of Stock Options and Stock Appreciation Rights.


(a)            Conditions on Exercise.  An Award Agreement with respect to
Options or Stock Appreciation Rights may contain such waiting periods, exercise
dates and restrictions on exercise (including, but not limited to, periodic
installments) as may be determined by the Committee at the time of grant.  In
the event the Committee grants an Option or Stock Appreciation Right that would
be subject to Section 409A of the Code, the Committee may include such
additional terms, conditions and restrictions on the exercise of such Option or
Stock Appreciation Right as the Committee deems necessary or advisable in order
to comply with the requirements of Section 409A of the Code.


(b)            Duration of Options and Stock Appreciation Rights.  Options and
Stock Appreciation Rights shall terminate upon the first to occur of the
following events:


(i)            Expiration of the Option or Stock Appreciation Right as provided
in the Award Agreement; or


(ii)            Termination of the Award in the event of a Participant's
disability, retirement, death or other Termination of Service as provided in the
Award Agreement, subject to Sections 6.01(g) and 6.01(h); or


(iii)            In the case of an Option, ten years from the Date of Grant
(five years in certain cases, as described in Section 6.01(e)); or


(iv)            Solely in the case of a Stock Appreciation Right granted in
tandem with an Option, upon the expiration of the related Option.


6.04.            Exercise Procedures.  Each Option and Stock Appreciation Right
granted under the Plan shall be exercised under such procedures and by such
methods as the Board may establish or approve from time to time.  The Purchase
Price of shares purchased upon exercise of an Option granted under the Plan
shall be paid in full in cash by the Participant pursuant to the Award
Agreement; provided, however, that the Committee may (but shall not be required
to) permit payment to be made (a) by delivery to the Company of shares of Common
Stock held by the Participant, (b) by a "net exercise" method under which the
Company reduces the number of shares of Common Stock issued upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate Exercise Price, or (c) such other consideration as the Committee deems
appropriate and in compliance with applicable law (including payment under an
arrangement constituting a brokerage transaction as permitted under the
provisions of Regulation T applicable to cashless exercises promulgated by the
Federal Reserve Board, unless prohibited by Section 402 of the Sarbanes-Oxley
Act of 2002).  In the event that any Common Stock shall be transferred to the
Company to satisfy all or any part of the Purchase Price, the part of the
Purchase Price deemed to have been satisfied by such transfer of Common Stock
shall be equal to the product derived by multiplying the Fair Market Value as of
the date of exercise times the number of shares of Common Stock transferred to
the Company.  The Participant may not transfer to the Company in satisfaction of
the Purchase Price any fractional share of Common Stock.  Any part of the
Purchase Price paid in cash upon the exercise of any Option shall be added to
the general funds of the Company and may be used for any proper corporate
purpose.  Unless the Committee shall otherwise determine, any Common Stock
transferred to the Company as payment of all or part of the Purchase Price upon
the exercise of any Option shall be held as treasury shares.


11

--------------------------------------------------------------------------------

            6.05.            Change in Control.  Unless otherwise provided by
the Committee in the applicable Award Agreement, in the event of a Change in
Control, no accelerated vesting of any Options or Stock Appreciation Rights
outstanding on the date of such Change in Control shall occur.


ARTICLE VII


RESTRICTED SHARES AND RESTRICTED STOCK UNITS


7.01.            Award of Restricted Stock and Restricted Stock Units.  The
Committee may grant to any Participant an Award of Restricted Shares consisting
of a specified number of shares of Common Stock issued to the Participant
subject to such terms, conditions and forfeiture and transfer restrictions,
whether based on performance standards, periods of service, retention by the
Participant of ownership of specified shares of Common Stock or other criteria,
as the Committee shall establish.  The Committee may also grant Restricted Stock
Units representing the right to receive shares of Common Stock in the future
subject to such terms, conditions and restrictions, whether based on performance
standards, periods of service, retention by the Participant of ownership of
specified shares of Common Stock or other criteria, as the Committee shall
establish.  With respect to performance-based Awards of Restricted Shares or
Restricted Stock Units intended to qualify as "performance-based" compensation
for purposes of Section 162(m) of the Code, performance targets will consist of
specified levels of one or more of the Performance Goals.  The terms of any
Restricted Share and Restricted Stock Unit Awards granted under this Plan shall
be set forth in an Award Agreement which shall contain provisions determined by
the Committee and not inconsistent with this Plan.


7.02            Restricted Shares.


(a)            Issuance of Restricted Shares.  As soon as practicable after the
Date of Grant of a Restricted Share Award by the Committee, the Company shall
cause to be transferred on the books of the Company, or its agent, Common Stock,
registered on behalf of the Participant, evidencing the Restricted Shares
covered by the Award, but subject to forfeiture to the Company as of the Date of
Grant if an Award Agreement with respect to the Restricted Shares covered by the
Award is not duly executed by the Participant and timely returned to the
Company.  All Common Stock covered by Awards under this Article VII shall be
subject to the restrictions, terms and conditions contained in the Plan and the
Award Agreement entered into by the Participant.  Until the lapse or release of
all restrictions applicable to an Award of Restricted Shares, the share
certificates representing such Restricted Shares may be held in custody by the
Company, its designee, or, if the certificates bear a restrictive legend, by the
Participant.  Upon the lapse or release of all restrictions with respect to an
Award as described in Section 7.02(d), one or more share certificates,
registered in the name of the Participant, for an appropriate number of shares
as provided in Section 7.02(d), free of any restrictions set forth in the Plan
and the Award Agreement shall be delivered to the Participant.


12

--------------------------------------------------------------------------------

(b)            Stockholder Rights.  Beginning on the Date of Grant of the
Restricted Share Award and subject to execution of the Award Agreement as
provided in Section 7.02(a), the Participant shall become a stockholder of the
Company with respect to all shares subject to the Award Agreement and shall have
all of the rights of a stockholder, including, but not limited to, the right to
vote such shares and the right to receive dividends; provided, however, that any
Common Stock distributed as a dividend or otherwise with respect to any
Restricted Shares as to which the restrictions have not yet lapsed, shall be
subject to the same restrictions as such Restricted Shares and held or
restricted as provided in Section 7.02(a).


                          (c)            Restriction on Transferability.  None
of the Restricted Shares may be assigned or transferred (other than by will or
the laws of descent and distribution, or to a revocable inter vivos trust with
respect to which the Participant is treated as the owner under Sections 671
through 677 of the Code, except to the extent that Section 16 of the Exchange
Act limits a Participant's right to make such transfers), pledged or sold prior
to lapse of the restrictions applicable thereto.


(d)            Delivery of Shares Upon Vesting.  Upon expiration or earlier
termination of the forfeiture period without a forfeiture and the satisfaction
of or release from any other conditions prescribed by the Committee, or at such
earlier time as provided under the provisions of Section 7.04, the restrictions
applicable to the Restricted Shares shall lapse.  As promptly as
administratively feasible thereafter, subject to the requirements of Section
11.05, the Company shall deliver to the Participant or, in case of the
Participant's death, to the Participant's Beneficiary, one or more share
certificates for the appropriate number of shares of Common Stock, free of all
such restrictions, except for any restrictions that may be imposed by law.


(e)            Forfeiture of Restricted Shares.  Subject to Sections 7.02(f) and
7.04, all Restricted Shares shall be forfeited and returned to the Company and
all rights of the Participant with respect to such Restricted Shares shall
terminate unless the Participant continues in the service of the Company or an
Affiliate as an employee until the expiration of the forfeiture period for such
Restricted Shares and satisfies any and all other conditions set forth in the
Award Agreement.  The Committee shall determine the forfeiture period (which
may, but need not, lapse in installments) and any other terms and conditions
applicable with respect to any Restricted Share Award.


(f)            Waiver of Forfeiture Period.  Notwithstanding anything contained
in this Article VII to the contrary, the Committee may, in its sole discretion,
waive the forfeiture period and any other conditions set forth in any Award
Agreement under appropriate circumstances (including the death, disability or
Retirement of the Participant or a material change in circumstances arising
after the date of an Award) and subject to such terms and conditions (including
forfeiture of a proportionate number of the Restricted Shares) as the Committee
shall deem appropriate.


13

--------------------------------------------------------------------------------

7.03.            Restricted Stock Units. 


(a)            Settlement of Restricted Stock Units.  Payments shall be made to
Participants with respect to their Restricted Stock Units as soon as practicable
after the Committee has determined that the terms and conditions applicable to
such Award have been satisfied or at a later date if distribution has been
deferred.  Payments to Participants with respect to Restricted Stock Units shall
be made in the form of Common Stock, or cash or a combination of both, as the
Committee may determine.  The amount of any cash to be paid in lieu of Common
Stock shall be determined on the basis of the Fair Market Value of the Common
Stock on the date any such payment is processed.  As to shares of Common Stock
which constitute all or any part of such payment, the Committee may impose such
restrictions concerning their transferability and/or their forfeiture as may be
provided in the applicable Award Agreement or as the Committee may otherwise
determine, provided such determination is made on or before the date
certificates for such shares are first delivered to the applicable Participant.


(b)            Shareholder Rights.  Until the lapse or release of all
restrictions applicable to an Award of Restricted Stock Units, no shares of
Common Stock shall be issued in respect of such Awards and no Participant shall
have any rights as a shareholder of the Company with respect to the shares of
Common Stock covered by such Award of Restricted Stock Units.


(c)            Waiver of Forfeiture Period.  Notwithstanding anything contained
in this Section 7.03 to the contrary, the Committee may, in its sole discretion,
waive the forfeiture period and any other conditions set forth in any Award
Agreement under appropriate circumstances (including the death, disability or
retirement of the Participant or a material change in circumstances arising
after the date of an Award) and subject to such terms and conditions (including
forfeiture of a proportionate number of shares issuable upon settlement of the
Restricted Stock Units constituting an Award) as the Committee shall deem
appropriate.


(d)            Deferral of Payment.  If approved by the Committee and set forth
in the applicable Award Agreement, a Participant may elect to defer the amount
payable with respect to the Participant's Restricted Stock Units in accordance
with such terms as may be established by the Committee, subject to the
requirements of Section 409A of the Code.


7.04            Change in Control.  Unless otherwise provided by the Committee
in the applicable Award Agreement, no acceleration of the termination of any of
the restrictions applicable to Restricted Shares and Restricted Stock Unit
Awards shall occur in the event of a Change in Control.


14

--------------------------------------------------------------------------------

ARTICLE VIII


PERFORMANCE AWARDS


8.01.            Performance Awards.


(a)            Award Periods and Calculations of Potential Incentive Amounts. 
The Committee may grant Performance Awards to Participants.  A Performance Award
shall consist of the right to receive a payment (measured by the Fair Market
Value of a specified number of shares of Common Stock, increases in such Fair
Market Value during the Award Period and/or a fixed cash amount) contingent upon
the extent to which certain predetermined performance targets have been met
during an Award Period.  The Award Period shall be two or more fiscal or
calendar years as determined by the Committee.  The Committee, in its discretion
and under such terms as it deems appropriate, may permit newly eligible
Participants, such as those who are promoted or newly hired, to receive
Performance Awards after an Award Period has commenced.


(b)            Performance Targets.  Subject to Section 11.18, the performance
targets applicable to a Performance Award may include such goals related to the
performance of the Company or, where relevant, any one or more of its
Subsidiaries or divisions and/or the performance of a Participant as may be
established by the Committee in its discretion.  In the case of Performance
Awards to "covered employees" (as defined in Section 162(m) of the Code), the
targets will be limited to specified levels of one or more of the Performance
Goals.  The performance targets established by the Committee may vary for
different Award Periods and need not be the same for each Participant receiving
a Performance Award in an Award Period.


(c)            Earning Performance Awards.  The Committee, at or as soon as
practicable after the Date of Grant, shall prescribe a formula to determine the
percentage of the Performance Award to be earned based upon the degree of
attainment of the applicable performance targets.


(d)            Payment of Earned Performance Awards.  Subject to the
requirements of Section 11.05, payments of earned Performance Awards shall be
made in cash or Common Stock, or a combination of cash and Common Stock, in the
discretion of the Committee.  The Committee, in its sole discretion, may define,
and set forth in the applicable Award Agreement, such terms and conditions with
respect to the payment of earned Performance Awards as it may deem desirable.


8.02.            Termination of Service.  In the event of a Participant's
Termination of Service during an Award Period, the Participant's Performance
Awards shall be forfeited except as may otherwise be provided in the applicable
Award Agreement.


8.03.            Change in Control.  Unless otherwise provided by the Committee
in the applicable Award Agreement, in the event of a Change in Control, no
accelerated vesting of any Performance Awards outstanding on the date of such
Change in Control shall occur.


15

--------------------------------------------------------------------------------

ARTICLE IX


OTHER STOCK-BASED AWARDS


9.01.            Grant of Other Stock-Based Awards.  Other stock-based awards,
consisting of stock purchase rights (with or without loans to Participants by
the Company containing such terms as the Committee shall determine), Awards of
Common Stock, or Awards valued in whole or in part by reference to, or otherwise
based on, Common Stock, may be granted either alone or in addition to or in
conjunction with other Awards under the Plan. Subject to the provisions of the
Plan, the Committee shall have sole and complete authority to determine the
persons to whom and the time or times at which such Awards shall be made, the
number of shares of Common Stock to be granted pursuant to such Awards, and all
other conditions of the Awards.  Any such Award shall be confirmed by an Award
Agreement executed by the Committee and the Participant, which Award Agreement
shall contain such provisions as the Committee determines to be necessary or
appropriate to carry out the intent of this Plan with respect to such Award.


9.02.            Terms of Other Stock-Based Awards.  In addition to the terms
and conditions specified in the Award Agreement, Awards made pursuant to this
Article IX shall be subject to the following:


(a)            Any Common Stock subject to Awards made under this Article IX may
not be sold, assigned, transferred, pledged or otherwise encumbered prior to the
date on which the shares are issued, or, if later, the date on which any
applicable restriction, performance or deferral period lapses; and


(b)            If specified by the Committee in the Award Agreement, the
recipient of an Award under this Article IX shall be entitled to receive,
currently or on a deferred basis, interest or dividends or dividend equivalents
with respect to the Common Stock or other securities covered by the Award; and


(c)            The Award Agreement with respect to any Award shall contain
provisions dealing with the disposition of such Award in the event of a
Termination of Service prior to the exercise, payment or other settlement of
such Award, whether such termination occurs because of Retirement, disability,
death or other reason, with such provisions to take account of the specific
nature and purpose of the Award.


ARTICLE X


SHORT-TERM CASH INCENTIVE AWARDS


10.01.            Eligibility.  Executive officers of the Company who are from
time to time determined by the Committee to be "covered employees" for purposes
of Section 162(m) of the Code will be eligible to receive short-term cash
incentive awards under this Article X.


10.02.            Awards.


(a)            Performance Targets.  The Committee shall establish objective
performance targets based on specified levels of one or more of the Performance
Goals.  Such performance targets shall be established by the Committee on a
timely basis to ensure that the targets are considered "preestablished" for
purposes of Section 162(m) of the Code.


16

--------------------------------------------------------------------------------

(b)            Amounts of Awards.  In conjunction with the establishment of
performance targets for a fiscal year or such other short-term performance
period established by the Committee, the Committee shall adopt an objective
formula (on the basis of percentages of Participants' salaries, shares in a
bonus pool or otherwise) for computing the respective amounts payable under the
Plan to Participants if and to the extent that the performance targets are
attained.  Such formula shall comply with the requirements applicable to
performance-based compensation plans under Section 162(m) of the Code and, to
the extent based on percentages of a bonus pool, such percentages shall not
exceed 100% in the aggregate.


(c)            Payment of Awards.  Awards will be payable to Participants in
cash each year upon prior written certification by the Committee of attainment
of the specified performance targets for the preceding fiscal year or other
applicable performance period.


(d)            Negative Discretion.  Notwithstanding the attainment by the
Company of the specified performance targets, the Committee shall have the
discretion, which need not be exercised uniformly among the Participants, to
reduce or eliminate the award that would be otherwise paid.


(e)            Guidelines.  The Committee may adopt from time to time written
policies for its implementation of this Article X.  Such guidelines shall
reflect the intention of the Company that all payments hereunder qualify as
performance-based compensation under Section 162(m) of the Code.


(f)            Non-Exclusive Arrangement.  The adoption and operation of this
Article X shall not preclude the Board or the Committee from approving other
short-term incentive compensation arrangements for the benefit of individuals
who are Participants hereunder as the Board or Committee, as the case may be,
deems appropriate and in the best of the Company.


ARTICLE XI


TERMS APPLICABLE GENERALLY TO AWARDS
GRANTED UNDER THE PLAN


11.01.            Plan Provisions Control Award Terms.  Except as provided in
Section 11.16, the terms of the Plan shall govern all Awards granted under the
Plan, and in no event shall the Committee have the power to grant any Award
under the Plan which is contrary to any of the provisions of the Plan.  In the
event any provision of any Award granted under the Plan shall conflict with any
term in the Plan as constituted on the Date of Grant of such Award, the term in
the Plan as constituted on the Date of Grant of such Award shall control. 
Except as provided in Section 11.03 and Section 11.07, the terms of any Award
granted under the Plan may not be changed after the Date of Grant of such Award
so as to materially decrease the value of the Award without the express written
approval of the holder.


            11.02.            Award Agreement.  No person shall have any rights
under any Award granted under the Plan unless and until the Company and the
Participant to whom such Award shall have been granted shall have executed and
delivered an Award Agreement or received any other Award acknowledgment
authorized by the Committee expressly granting the Award to such person and
containing provisions setting forth the terms of the Award.


17

--------------------------------------------------------------------------------

11.03.            Modification of Award After Grant.  No Award granted under the
Plan to a Participant may be modified (unless such modification does not
materially decrease the value of the Award) after the Date of Grant except by
express written agreement between the Company and the Participant, provided that
any such change (a) shall not be inconsistent with the terms of the Plan, and
(b) shall be approved by the Committee.


11.04.            Limitation on Transfer.  Except as provided in Section 7.02(c)
in the case of Restricted Shares, a Participant's rights and interest under the
Plan may not be assigned or transferred other than by will or the laws of
descent and distribution, and during the lifetime of a Participant, only the
Participant personally (or the Participant's personal representative) may
exercise rights under the Plan.  The Participant's Beneficiary may exercise the
Participant's rights to the extent they are exercisable under the Plan following
the death of the Participant.


11.05.            Taxes.  The Company shall be entitled, if the Committee deems
it necessary or desirable, to withhold (or secure payment from the Participant
in lieu of withholding) the amount of any withholding or other tax required by
law to be withheld or paid by the Company with respect to any amount payable
and/or shares issuable under such Participant's Award, or with respect to any
income recognized upon a disqualifying disposition of shares received pursuant
to the exercise of an Incentive Stock Option, and the Company may defer payment
or issuance of the cash or shares upon exercise or vesting of an Award unless
indemnified to its satisfaction against any liability for any such tax. The
amount of such withholding or tax payment shall be determined by the Committee
and shall be payable by the Participant at such time as the Committee determines
in accordance with the following rules:


(a)            The Participant shall have the right to elect to meet his or her
withholding requirement (i) by having withheld from such Award at the
appropriate time that number of shares of Common Stock, rounded down to the
nearest whole share, whose Fair Market Value is equal to the amount of
withholding taxes due, (ii) by direct payment to the Company in cash of the
amount of any taxes required to be withheld with respect to such Award or (iii)
by a combination of shares and cash.


                          (b)            In the case of Participants who are
subject to Section 16 of the Exchange Act, the Committee may impose such
limitations and restrictions as it deems necessary or appropriate with respect
to the delivery or withholding of shares of Common Stock to meet tax withholding
obligations.


11.06.            Surrender of Awards; Authorization of Repricing.  Any Award
granted under the Plan may be surrendered to the Company for cancellation on
such terms as the Committee and the holder approve.  Without requiring
shareholder approval, the Committee may substitute a new Award under this Plan
in connection with the surrender by the Participant of an equity compensation
award previously granted under this Plan or any other plan sponsored by the
Company, including the substitution or grant of (i) an Option or Stock
Appreciation Right with a lower exercise price than the Option or Stock
Appreciation Right being surrendered, (ii) a different type of Award upon the
surrender or cancellation of an Option or Stock Appreciation Right with an
exercise price above the Fair Market Value of the underlying Common Stock on the
date of such substitution or grant, or (iii) any other Award constituting a
repricing of an Option or Stock Appreciation Right.


18

--------------------------------------------------------------------------------

11.07.            Adjustments to Reflect Capital Changes.


(a)            Recapitalization.  In the event of any corporate event or
transaction (including, but not limited to, a change in the Common Stock or the
capitalization of the Company) such as a merger, consolidation, reorganization,
recapitalization, separation, partial or complete liquidation, stock dividend,
stock split, reverse stock split, split up, spin-off, or other distribution of
stock or property of the Company, a combination or exchange of Common Stock,
dividend in kind, or other like change in capital structure, number of
outstanding shares of Common Stock, distribution (other than normal cash
dividends) to shareholders of the Company, or any similar corporate event or
transaction, the Committee, in order to prevent dilution or enlargement of
Participants' rights under this Plan, shall make equitable and appropriate
adjustments and substitutions, as applicable, to or of the number and kind of
shares subject to outstanding Awards, the Purchase Price or Exercise Price for
such shares, the number and kind of shares available for future issuance under
the Plan and the maximum number of shares in respect of which Awards can be made
to any Participant in any calendar year, and other determinations applicable to
outstanding Awards.  The Committee shall have the power and sole discretion to
determine the amount of the adjustment to be made in each case.


(b)            Merger.  In the event that the Company is a party to a Merger,
outstanding Awards shall be subject to the agreement of merger or
reorganization.  Such agreement may provide, without limitation, for the
continuation of outstanding Awards by the Company (if the Company is a surviving
corporation), for their assumption by the surviving corporation or its parent or
subsidiary, for the substitution by the surviving corporation or its parent or
subsidiary of its own awards for such Awards, for accelerated vesting and
accelerated expiration, or for settlement in cash or cash equivalents.


(c)            Options to Purchase Shares or Stock of Acquired Companies.  After
any Merger in which the Company or an Affiliate shall be a surviving
corporation, the Committee may grant substituted options under the provisions of
the Plan, pursuant to Section 424 of the Code, replacing old options granted
under a plan of another party to the Merger whose shares or stock subject to the
old options may no longer be issued following the Merger.  The foregoing
adjustments and manner of application of the foregoing provisions shall be
determined by the Committee in its sole discretion.  Any such adjustments may
provide for the elimination of any fractional shares which might otherwise
become subject to any Options.


11.08.            No Right to Continued Service.  No person shall have any claim
of right to be granted an Award under this Plan. Neither the Plan nor any action
taken hereunder shall be construed as giving any Participant any right to be
retained in the service of the Company or any of its Subsidiaries.


19

--------------------------------------------------------------------------------

11.09.            Awards Not Includable for Benefit Purposes.  Payments received
by a Participant pursuant to the provisions of the Plan shall not be included in
the determination of benefits under any pension, group insurance or other
benefit plan applicable to the Participant which is maintained by the Company or
any of its Subsidiaries, except as may be provided under the terms of such plans
or determined by the Board.


11.10.            Governing Law.  All determinations made and actions taken
pursuant to the Plan shall be governed by the laws of California and construed
in accordance therewith.


11.11.            No Strict Construction.  No rule of strict construction shall
be implied against the Company, the Committee, or any other person in the
interpretation of any of the terms of the Plan, any Award granted under the Plan
or any rule or procedure established by the Committee.


11.12.            Compliance with Rule 16b-3.  It is intended that, unless the
Committee determines otherwise, Awards under the Plan be eligible for exemption
under Rule 16b-3.  The Board is authorized to amend the Plan and to make any
such modifications to Award Agreements to comply with Rule 16b-3, as it may be
amended from time to time, and to make any other such amendments or
modifications as it deems necessary or appropriate to better accomplish the
purposes of the Plan in light of any amendments made to Rule 16b-3.


11.13.            Captions.  The captions (i.e., all Section headings) used in
the Plan are for convenience only, do not constitute a part of the Plan, and
shall not be deemed to limit, characterize or affect in any way any provisions
of the Plan, and all provisions of the Plan shall be construed as if no captions
have been used in the Plan.


11.14.            Severability.  Whenever possible, each provision in the Plan
and every Award at any time granted under the Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Plan or any Award at any time granted under the Plan shall be held to be
prohibited by or invalid under applicable law, then (a) such provision shall be
deemed amended to accomplish the objectives of the provision as originally
written to the fullest extent permitted by law and (b) all other provisions of
the Plan and every other Award at any time granted under the Plan shall remain
in full force and effect.


            11.15.            Amendment and Termination.


(a)            Amendment.  The Board shall have complete power and authority to
amend the Plan at any time; provided, however, that the Board shall not, without
the requisite affirmative approval of stockholders of the Company, make any
amendment which requires stockholder approval under the Code or under any other
applicable law or rule of any stock exchange which lists Common Stock or Company
Voting Securities.  No termination or amendment of the Plan may, without the
consent of the Participant to whom any Award shall theretofore have been granted
under the Plan, adversely affect the right of such individual under such Award.


(b)            Termination.  The Board shall have the right and the power to
terminate the Plan at any time. No Award shall be granted under the Plan after
the termination of the Plan, but the termination of the Plan shall not have any
other effect and any Award outstanding at the time of the termination of the
Plan may be exercised after termination of the Plan at any time prior to the
expiration date of such Award to the same extent such Award would have been
exercisable had the Plan not terminated.


20

--------------------------------------------------------------------------------

11.16.            Foreign Qualified Awards.  Awards under the Plan may be
granted to such employees of the Company and its Subsidiaries who are residing
in foreign jurisdictions as the Committee in its sole discretion may determine
from time to time. The Committee may adopt such supplements to the Plan as may
be necessary or appropriate to comply with the applicable laws of such foreign
jurisdictions and to afford Participants favorable treatment under such laws;
provided, however, that no Award shall be granted under any such supplement with
terms or conditions inconsistent with the provision set forth in the Plan.


11.17.            Dividend Equivalents.  For any Award granted under the Plan,
the Committee shall have the discretion, upon the Date of Grant or thereafter,
to establish a Dividend Equivalent Account with respect to the Award, and the
applicable Award Agreement or an amendment thereto shall confirm such
establishment.  If a Dividend Equivalent Account is established, the following
terms shall apply:


(a)            Terms and Conditions.  Dividend Equivalent Accounts shall be
subject to such terms and conditions as the Committee shall determine and as
shall be set forth in the applicable Award Agreement.  Such terms and conditions
may include, without limitation, for the Participant's Account to be credited as
of the record date of each cash dividend on the Common Stock with an amount
equal to the cash dividends which would be paid with respect to the number of
shares of Common Stock then covered by the related Award if such shares of
Common Stock had been owned of record by the Participant on such record date.


(b)            Unfunded Obligation.  Dividend Equivalent Accounts shall be
established and maintained only on the books and records of the Company and no
assets or funds of the Company shall be set aside, placed in trust, removed from
the claims of the Company's general creditors, or otherwise made available until
such amounts are actually payable as provided hereunder.


11.18            Adjustment of Performance Goals and Targets.  Notwithstanding
any provision of the Plan to the contrary, the Committee shall have the
authority to adjust any Performance Goal, performance target or other
performance-based criteria established with respect to any Award under the Plan
if circumstances occur (including, but not limited to, unusual or nonrecurring
events, changes in tax laws or accounting principles or practices or changed
business or economic conditions) that cause any such Performance Goal,
performance target or performance-based criteria to be inappropriate in the
judgment of the Committee; provided, that with respect to any Award that is
intended to qualify for the "performance-based compensation" exception under
Section 162(m) of the Code and the regulations thereunder, any adjustment by the
Committee shall be consistent with the requirements of Section 162(m) and the
regulations thereunder.


21

--------------------------------------------------------------------------------

11.19            Legality of Issuance.  Notwithstanding any provision of this
Plan or any applicable Award Agreement to the contrary, the Committee shall have
the sole discretion to impose such conditions, restrictions and limitations
(including suspending exercises of Options or Stock Appreciation Rights and the
tolling of any applicable exercise period during such suspension) on the
issuance of Common Stock with respect to any Award unless and until the
Committee determines that such issuance complies with (i) any applicable
registration requirements under the Securities Act of 1933, as amended, or the
Committee has determined that an exemption therefrom is available, (ii) any
applicable listing requirement of any stock exchange on which the Common Stock
is listed, (iii) any applicable Company policy or administrative rules, and (iv)
any other applicable provision of state, federal or foreign law, including
foreign securities laws where applicable.


11.20            Restrictions on Transfer.  Regardless of whether the offering
and sale of Common Stock under the Plan have been registered under the
Securities Act of 1933, as amended, or have been registered or qualified under
the securities laws of any state, the Company may impose restrictions upon the
sale, pledge, or other transfer of such Common Stock (including the placement of
appropriate legends on stock certificates) if, in the judgment of the Company
and its counsel, such restrictions are necessary or desirable to achieve
compliance with the provisions of the Securities Act of 1933, as amended, the
securities laws of any state, the United States or any other applicable foreign
law.


11.21            Further Assurances.  As a condition to receipt of any Award
under the Plan, a Participant shall agree, upon demand of the Company, to do all
acts and execute, deliver and perform all additional documents, instruments and
agreements which may be reasonably required by the Company, to implement the
provisions and purposes of the Plan.


11.22            Financial Statements.  To the extent required by Section
260.140.46 of Title 10 of the California Code of Regulations, the Company shall
deliver financial statements to all persons to whom an Award is granted pursuant
to the Plan or to all persons who otherwise hold an outstanding Option or other
Award under the Plan at least annually.  This Section 11.22 shall not apply to
key persons whose duties in connection with the Company and its Affiliates
assure them access to equivalent information.











22